Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20221 Page 1 of 145




           
           
           
           
                                                     
                                                     


                                   (;+,%,7(
                                  




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 262
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20222 Page 2 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 263
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20223 Page 3 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 264
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20224 Page 4 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 265
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20225 Page 5 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 266
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20226 Page 6 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 267
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20227 Page 7 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 268
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20228 Page 8 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 269
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20229 Page 9 of 145




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 270
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20230 Page 10 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 271
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20231 Page 11 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 272
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20232 Page 12 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 273
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20233 Page 13 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 274
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20234 Page 14 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 275
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20235 Page 15 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 276
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20236 Page 16 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 277
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20237 Page 17 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 278
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20238 Page 18 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 279
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20239 Page 19 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 280
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20240 Page 20 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 281
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20241 Page 21 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 282
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20242 Page 22 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 283
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20243 Page 23 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 284
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20244 Page 24 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 285
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20245 Page 25 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 286
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20246 Page 26 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 287
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20247 Page 27 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 288
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20248 Page 28 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 289
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20249 Page 29 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 290
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20250 Page 30 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 291
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20251 Page 31 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 292
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20252 Page 32 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 293
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20253 Page 33 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 294
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20254 Page 34 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 295
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20255 Page 35 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 296
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20256 Page 36 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 297
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20257 Page 37 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 298
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20258 Page 38 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 299
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20259 Page 39 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 300
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20260 Page 40 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 301
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20261 Page 41 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 302
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20262 Page 42 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 303
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20263 Page 43 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 304
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20264 Page 44 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 305
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20265 Page 45 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 306
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20266 Page 46 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 307
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20267 Page 47 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 308
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20268 Page 48 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 309
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20269 Page 49 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 310
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20270 Page 50 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 311
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20271 Page 51 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 312
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20272 Page 52 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 313
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20273 Page 53 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 314
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20274 Page 54 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 315
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20275 Page 55 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 316
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20276 Page 56 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 317
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20277 Page 57 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 318
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20278 Page 58 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 319
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20279 Page 59 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 320
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20280 Page 60 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 321
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20281 Page 61 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 322
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20282 Page 62 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 323
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20283 Page 63 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 324
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20284 Page 64 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 325
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20285 Page 65 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 326
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20286 Page 66 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 327
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20287 Page 67 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 328
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20288 Page 68 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 329
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20289 Page 69 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 330
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20290 Page 70 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 331
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20291 Page 71 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 332
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20292 Page 72 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 333
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20293 Page 73 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 334
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20294 Page 74 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 335
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20295 Page 75 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 336
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20296 Page 76 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 337
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20297 Page 77 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 338
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20298 Page 78 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 339
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20299 Page 79 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 340
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20300 Page 80 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 341
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20301 Page 81 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 342
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20302 Page 82 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 343
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20303 Page 83 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 344
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20304 Page 84 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 345
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20305 Page 85 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 346
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20306 Page 86 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 347
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20307 Page 87 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 348
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20308 Page 88 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 349
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20309 Page 89 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 350
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20310 Page 90 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 351
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20311 Page 91 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 352
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20312 Page 92 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 353
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20313 Page 93 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 354
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20314 Page 94 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 355
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20315 Page 95 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 356
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20316 Page 96 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 357
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20317 Page 97 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 358
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20318 Page 98 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 359
Case 2:15-cv-00201-SMJ   ECF No. 401-5   filed 01/28/20   PageID.20319 Page 99 of 145




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 360
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20320 Page 100 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 361
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20321 Page 101 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 362
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20322 Page 102 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 363
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20323 Page 103 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 364
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20324 Page 104 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 365
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20325 Page 105 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 366
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20326 Page 106 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 367
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20327 Page 107 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 368
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20328 Page 108 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 369
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20329 Page 109 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 370
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20330 Page 110 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 371
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20331 Page 111 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 372
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20332 Page 112 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 373
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20333 Page 113 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 374
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20334 Page 114 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 375
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20335 Page 115 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 376
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20336 Page 116 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 377
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20337 Page 117 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 378
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20338 Page 118 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 379
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20339 Page 119 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 380
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20340 Page 120 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 381
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20341 Page 121 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 382
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20342 Page 122 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 383
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20343 Page 123 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 384
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20344 Page 124 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 385
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20345 Page 125 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 386
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20346 Page 126 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 387
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20347 Page 127 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 388
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20348 Page 128 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 389
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20349 Page 129 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 390
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20350 Page 130 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 391
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20351 Page 131 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 392
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20352 Page 132 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 393
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20353 Page 133 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 394
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20354 Page 134 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 395
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20355 Page 135 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 396
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20356 Page 136 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 397
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20357 Page 137 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 398
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20358 Page 138 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 399
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20359 Page 139 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 400
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20360 Page 140 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 401
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20361 Page 141 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 402
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20362 Page 142 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 403
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20363 Page 143 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 404
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20364 Page 144 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 405
Case 2:15-cv-00201-SMJ   ECF No. 401-5     filed 01/28/20   PageID.20365 Page 145 of
                                         145




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 406
